COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00223-CV


MARK LEE NEWBY                                                        APPELLANT

                                           V.

DIANNE MARIE UHL                                                       APPELLEE


                                       ------------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant’s “Motion To Dismiss.”          It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                      PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: November 21, 2013



      1
       See Tex. R. App. P. 47.4.